PER CURIAM.
These consolidated pro se appeals arose out of the denial of the appellants’ petition for a writ of prohibition seeking to prevent their eviction from certain property foreclosed on by First Federal Savings and Loan Association and the subsequent dismissal of their action seeking to establish and enforce a common law lien on that property. The appellants also filed in this Court an “Assessment of Costs and Damages and Petition for Writ of Replevin and Prevention” and a petition for writ of mandamus, raising the same issues that they have raised on appeal. See Earnest v. First Federal Savings & Loan Ass’n, 494 So.2d 80 (Ala.Civ.App.1986), for the material facts surrounding this case.
We have carefully reviewed the issues raised by the appellants and find that each is either without merit or was previously litigated in Earnest v. First Federal Savings & Loan Ass’n, supra, and, therefore, is barred under res judicata principles. See Whisman v. Alabama Power Co., 512 So.2d 78 (Ala.1987).
The judgments of the trial court are affirmed. The petitions filed by the appellants are denied.
AFFIRMED; PETITIONS DENIED.
MADDOX, JONES, SHORES, BEATTY and HOUSTON, JJ., concur.